 
 
  

Case 1:18--cr 00834- PAE Document 20 Filed 11/2 . _ ,“__ ",_.A;:,_;_: _A ,_ z
USDC SDNY
DOCUMENT
\El ECT RONICALLY FILED

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

 

____________________________________ X
_”_,d',~“”,,
UNITED STATES OF AMERICA “'”"
SEALED SUPERSEDING
INDICTMENT
_V. _
ROLAND MARTIN, : 32 18 Cr. 834 (PAE)
a/k/a “Ro Murda,” -
Defendant. :
___________________________________ X
COUNT ONE

(Racketeering Conspiracy)
The Grand Jury charges:

The EnterQrise

l. At all times relevant to this Indictment, ROLAND
MARTIN, a/k/a “Ro Murda,” the defendant, and others known and
unknown, were members and associates of the Nine Trey Gangsta
Bloods (“Nine Trey” or the “Enterprise”), a criminal
organization whose members and associates engaged in, among
other activities, acts involving murder, robbery, and narcotics
trafficking. Nine Trey operated in and around Manhattan, the
Bronx, and Brooklyn, New York.

2. Nine Trey, including its leadership, its membership,
and its associates, constituted an “enterprise,” as defined by
Title 18, United States Code, Section 1961(4), that is, a group
of individuals associated in fact, although not a legal entity.

The Enterprise constituted an ongoing organization whose members

     

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 2 of 15

functioned as a continuing unit for a common purpose of
achieving the objectives of the Enterprise. At all times
relevant to this Indictment, the Enterprise was engaged in, and
its activities affected, interstate and foreign commerce.
ROLAND MARTIN, a/k/a “Ro Murda,” the defendant, participated in
the operation and management of the Enterprise and participated
in unlawful and other activity in furtherance of the conduct of
the Enterprise's affairs.

3. Members and associates of Nine Trey engaged in a
series of violent disputes with rivals of Nine Trey, including
those within Nine Trey who they deemed disloyal to the
Enterprise. During these disputes, members and associates of
Nine Trey committed multiple shootings, robberies, and assaults
against their rivals and against fellow Nine Trey members.

4. Members and associates of Nine Trey sold heroin,
fentanyl, furanyl fentanyl, MDMA, dibutylone, and marijuana in
and around Manhattan, Brooklyn, and the Bronx, New York.

5. Members and associates of Nine Trey committed and
agreed, attempted, and threatened to commit acts of violence to
protect and expand their narcotics business and to protect
fellow members and associates of the Enterprise. These acts of
violence included acts involving murder, acts involving robbery
and extortion, and assault, intended either to protect the

Enterprise’s narcotics business, retaliate against members of
2

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 3 of 15

rival gangs who had encroached on the Enterprise’s narcotics

business, to otherwise promote the standing and reputation of
Nine Trey amongst rival gangs, or to promote the standing and
reputation of Nine Trey members amongst other Nine Trey members.

Purposes of the Enterprise

 

6. The purposes of the Enterprise included the following:

a. Preserving and protecting the power, territory,
and profits of the Enterprise through acts involving murder,
other acts of violence, and threats of violence,

b. Promoting and enhancing the Enterprise and the
activities of its members and associates,

c. . Keeping victims and potential victims in fear of
the Enterprise and its members and associates through acts and
threats of violence,

d. Providing assistance to members and associates
who committed crimes for and on behalf of the gang.

e. Enriching the members and associates of the
Enterprise through, among other things, robbery and the
distribution and sale of narcotics, including heroin, fentanyl,
furanyl fentanyl, MDMA, dibutylone, and marijuana.

f. Protecting the Enterprise and its members and
associates from detection and prosecution by law enforcement

authorities through acts of intimidation and violence against

 

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 4 of 15

potential witnesses to crimes committed by members of the
Enterprise.

Means and Methods of the Enterprise

 

7. Among the means and methods employed by the members
and associates in conducting and participating in the conduct of
the affairs of the Enterprise were the following:

a. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts
of violence, including acts involving murder, to protect and
expand the Enterprise's criminal operations, and against rival
gang members.

b. Members and associates of the Enterprise used
threats of violence and physical violence against other members
and associates of the Enterprise to enforce and maintain
discipline within the Enterprise.

c. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts
of violence, including acts involving murder, robbery, and
extortion against rival gang members and other individuals
adverse to the Enterprise.

d. Members and associates of the Enterprise promoted
and celebrated the criminal conduct of the Enterprise, namely
narcotics distribution, acts involving violence, and the use of

firearms, in music and on social media.
4

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 5 of 15

e. Members and associates of the Enterprise
obtained, possessed, and used firearms.

f. Members and associates of the Enterprise
distributed controlled substances, including heroin, fentanyl,
furanyl fentanyl, MDMA, dibutylone, and marijuana.

The Racketeering Conspiracy

 

8. From at least in or about 2013, up to and including in
or about November 2018, in the Southern District of New York and
elsewhere, ROLAND MARTIN, a/k/a “Ro Murda,” the defendant, and
others known and unknown, being persons employed by and
associated with the Enterprise described in Paragraphs One
through Seven of this Indictment, namely, Nine Trey, which
enterprise engaged in, and the activities of which affected,
interstate and foreign commerce, knowingly combined, conspired,
confederated, and agreed together and with each other to violate
the racketeering laws of the United States, to wit, Section
1962(c) of Title 18, United States Code, that is, to conduct and
participate, directly and indirectly, in the conduct of the
affairs of Nine Trey through a pattern of racketeering activity,
as that term is defined in Title 18, United States Code,
Sections 1961(1) and 1961(5), consisting of:

a. multiple acts involving murder, chargeable under
the following provisions of state law: New York Penal Law,

Sections 125.25 (murder), 110.00 (attempted murder), 105.15
5

 

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 6 of 15

(conspiracy to commit murder), and 20.00 (aiding and abetting
murder);

b. multiple acts involving robbery, chargeable under
the following provisions of state laws New York Penal Law,
Sections 160.00, 160.05, 160.10, 160.15 (robbery), 105.05,
105.10 (conspiracy to commit robbery), 110.00 (attempted
robbery), and 20.00 (aiding and abetting robbery);

c. multiple acts indictable under Title 18, United
States Code, Section 1951 (relating to the interference with
commerce, robbery, or extortion); and

d. multiple offenses involving the distribution of
controlled substances, including, heroin, fentanyl, furanyl
fentanyl, MDMA, dibutylone, and marijuana in violation of laws
of the United States, namely Title 21, United States Code,
SectiOnS 812, 841(3)(1), 84l(b) (l) (A) , 84l(b) (l) (C) ,
841(b)(l)(D), and 846, and Title 18, United States Code, Section
2.

9. It was a part of the conspiracy that the defendant
agreed that a conspirator would commit at least two acts of
racketeering activity in the conduct of the affairs of the

Enterprise.

(Title 18, United States Code, Section 1962(d).)

 

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 7 of 15

COUNT TWO
(Firearms Offense - Racketeering Conspiracy)

The Grand Jury further charges:

10. From at least in or about 2013, up to and including in
or about November 2018, in the Southern District of New York and
elsewhere - except in connection with the robbery on or about
April 3, 2018, in the vicinity of West 40th Street and Bth
Avenue in Manhattan, New York, as charged in Counts Three
through Five of this Indictment - ROLAND MARTIN, a/k/a “Ro
Murda,” the defendant, during and in relation to a crime of
violence for which he may be prosecuted in a court of the United
States, namely, the racketeering conspiracy charged in Count One
of this Indictment, knowingly did use and carry firearms, and,
in furtherance of such crime, did possess firearms, and did aid
and abet the use, carrying, and possession of firearms, some of
which were brandished and discharged.

(Title 18, United States Code, Sections 924(€)(1)(A)(i), (ii),
(iii), and 2.)

COUNT THREE
(Violent Crime in Aid of Racketeering - April 3, 2018)

The Grand Jury further charges:

ll. At all times relevant to this Indictment, Nine Trey,
as described in paragraphs l through 7 of Count One of this
Indictment, which are repeated and incorporated by reference as

though fully set forth herein, including its leadership,

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 8 of 15

members, and associates, constituted an enterprise, as that term
is defined in Title 18, United States Code, Section 1959(b)(2),
that is, an association in fact of individuals engaged in, and
the activities of which affected, interstate and foreign
commerce. The Enterprise constituted an ongoing organization
whose members functioned as a continuing unit for a common
purpose of achieving the objectives of the Enterprise.

12. At all times relevant to this Indictment, Nine Trey,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 1961(1) and 1959(b)(1), namely acts involving
murder and robbery, in violation of New York Penal Law, robbery
and extortion, in violation of Title 18, United States Code,
Section 1951, and narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

13. On or about April 3, 2018, in the Southern District of
New York and elsewhere, ROLAND MARTIN, a/k/a “Ro Murda,” the
defendant, and others known and unknown, as consideration for
the receipt of, and as consideration for a promise and agreement
to pay, a thing of pecuniary value from Nine Trey, and for the
purpose of gaining entrance to and maintaining and increasing
position in Nine Trey, an enterprise engaged in racketeering
activity, as described above, knowingly assaulted individuals

with a dangerous weapon, and aided and abetted the same, to wit,
8

 

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 9 of 15

MARTIN participated in a gunpoint robbery of rivals of Nine
Trey, in the vicinity of West 40th Street and Sth Avenue in
Manhattan, New York, in violation of New York Penal Law,
Sections 120.14 and 20.00.

(Title 18, United States Code, Sections 1959(a)(3) and 2.)

COUNT FOUR
(Violent Crime in Aid of Racketeering - April 3, 2018)

The Grand Jury further charges:

14. At all times relevant to this Indictment, Nine Trey,
as described in paragraphs l through 7 of Count One of this
Indictment, which are repeated and incorporated by reference as
though fully set forth herein, including its leadership,
members, and associates, constituted an enterprise, as that term
is defined in Title 18, United States Code, Section l959(b)(2),
that is, an association in fact of individuals engaged in, and
the activities of which affected, interstate and foreign
commerce. The Enterprise constituted an ongoing organization
whose members functioned as a continuing unit for a common
purpose of achieving the objectives of the Enterprise.

15. At all times relevant to this Indictment, Nine Trey,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 1961(1) and 1959(b)(l), namely acts involving

murder and robbery, in violation of New York Penal Law, robbery

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 10 of 15

and extortion, in violation of Title 18, United States Code,
Section 1951, and narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

16. On or about April 3, 2018, in the Southern District of
New York and elsewhere, ROLAND MARTIN, a/k/a “Ro Murda,”'the
defendant, and others known and unknown, as consideration for
the receipt of, and as consideration for a promise and agreement
to pay, a thing of pecuniary value from Nine Trey, and for the
purpose of gaining entrance to and maintaining and increasing
position in Nine Trey, an enterprise engaged in racketeering
activity, as described above, conspired to commit assault with a
dangerous weapon, to wit, MARTIN and others agreed to rob at
gunpoint rivals of Nine Trey, in the vicinity of West 40th
Street and 8th Avenue in Manhattan, New York, in violation of
New York Penal Law, Sections 120.14 and 105.00.

(Title 18, United States Code, Sections 1959(a)(6).)

COUNT FIVE
(Firearms Offense - April 3, 2018)

The Grand Jury further charges:

17. On or about April 3, 2018, in the Southern District of
New York, ROLAND MARTIN, a/k/a “Ro Murda,” the defendant, during
and in relation to a crime of violence for which he may be
prosecuted in a court of the United States, namely, the assault

with a dangerous weapon and conspiracy to do the same, as

10

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 11 of 15

charged in Counts Three and Four of this Indictment, knowingly
did use and carry firearms, and in furtherance of such crime did
possess firearms, and did aid and abet the use, carrying and
possession of firearms, some of which were brandished.

(Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii),
and 2.)

COUNT SIX
(Violent Crime in Aid of Racketeering - July 16, 2018)

The Grand Jury further charges:

18. At all times relevant to this Indictment, Nine Trey,
as described in paragraphs 1 through 7 of Count One of this
Indictment, which are repeated and incorporated by reference as
though fully set forth herein, including its leadership,
members, and associates, constituted an enterprise, as that term
is defined in Title 18, United States Code, Section 1959(b)(2),
that is, an association in fact of individuals engaged in, and
the activities of which affected, interstate and foreign
commerce. The Enterprise constituted an ongoing organization
whose members functioned as a continuing unit for a common
purpose of achieving the objectives of the Enterprise.

19. At all times relevant to this Indictment, Nine Trey,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 1961(1) and 1959(b)(1), namely acts involving

murder and robbery, in violation of New York Penal Law, robbery
ll

`)

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 12 of 15

and extortion, in violation of Title 18, United States Code,
Section 1951, and narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

20. On or about July 16, 2018, in the Southern District of
New York and elsewhere, ROLAND MARTIN, a/k/a “Ro Murda,” the
defendant, and others known and unknown, as consideration for
the receipt of, and as consideration for a promise and agreement
to pay, a thing of pecuniary value from Nine Trey, and for the
purpose of gaining entrance to and maintaining and increasing
position in Nine Trey, an enterprise engaged in racketeering
activity, as described above, conspired to commit murder and
assault with a dangerous weapon, to wit, MARTIN and others
agreed to shoot an individual, who had shown disrespect to
members of Nine Trey, and as a result of this agreement an
innocent bystander was shot, in the vicinity of Fulton Street
and Utica Avenue in Brooklyn, New York, in violation of New York
Penal Law, Sections 120.05, 120.10, and 125.25.

(Title 18, United States Code, Sections 1956(a)(6).)
FORFEITURE ALLEGATION AS TO COUNT ONE

21. As a result of committing the offense alleged in Count
One of this Indictment, ROLAND MARTIN, a/k/a “Ro Murda,” the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 1963, any and all interests the

defendant acquired or maintained in violation of Title 18,
l2

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 13 of 15

United States Code, Section 1962; any and all interests in,
securities of, claims against, and property or contractual
rights of any kind affording a source of influence over, the
enterprise named and described herein which the defendant
established, operated, controlled, conducted, and participated
in the conduct of, in violation of Title 18, United States Code,
Section 1962; and any and all property constituting and derived
from proceeds obtained, directly and indirectly, from the
racketeering activity alleged in Count One of this Indictment,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offense that the defendant personally
obtained.
Substitute Assets Provision
22. If any of the property described above as subject to

forfeiture, as a result of any act or omission of the above-
named defendants

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
13

 

"l

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 14 of 15

e. has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 18,
United States Code, Section 1963(m), Title 21 United States
Code, Section 853(p), and Title 28, United States Code, Section
2461(c) to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable property.

(Title 18, United States Code, Sections 981 and 1963; and
Title 28, United States Code, Section 2461.)

M£.&M

Foreperson GEOFFREY'%¢'BERMAN 06>
United States Attorney

14

Case 1:18-Cr-00834-PAE Document 20 Filed 11/26/18 Page 15 of 15

"")

FOrm NO. USA-33S-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ v. _
ROLAND MARTIN, a/k/a “RO Murda,”

Defendant.

 

SEALED SUPERSEDING INDICTMENT

 

S2 18 Cr. 834 (PAE)

(18 U.S.C. §§ 924(C), 1959,
1962, and 2.)

jjU/ GEOFFREY s. BERMAN

Foreperson United States Attorney.

 

///%1 QMMWM@»WW
/ZJ/¢WV
M@

 

